AMENDMENT TO OPTION AGREEMENT
 
This AMENDMENT TO OPTION AGREEMENT (this “Amendment”) is made and entered into
as of June 4, 2010, by and among Core Values Mining & Exploration Company, a
Cayman Islands corporation (“CVME”), Core Values Mining & Exploration Company
Sucursal Colombia, a Colombia corporation (“CVMEC”), and Universal Gold Holdings
(Cayman), Limited, a Cayman Islands limited company (the “UGH”), and amends and
supplements the Option Agreement among CVME, CVMEC and UGH, dated as of April
23, 2010 (the “Option Agreement”).  Capitalized terms used and not otherwise
defined herein have the respective meanings ascribed to them in the Option
Agreement.
 
WHEREAS, CVME may be required, pursuant to the Option Agreement, to deliver to
UGH certain Interests in the Property;
 
WHEREAS, UGH has the right to exercise the option by making certain payments of
an aggregate of $2,300,000, by June 4, 2010 (collectively, the “Initial Option
Payments”); and
 
WHEREAS, the parties hereto desire that CVME reconfirm the representations and
warranties made by it in the Option Agreement without qualification as to
knowledge or disclosure to UGH.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby confirmed, the
parties hereto agree as follows:
 
1.           The Option Agreement is hereby amended by adding the following
Section 7.5 thereto:
 
Section 7.5       Bring-Down of CVME Representations and Warranties.
 
CVME hereby represents and warrants to UGH, without any qualification as to
CVME’s knowledge or to any disclosure to UGH, that, as of June 4, 2010, each of
the representations and warranties of CVME set forth in Sections 7.1(a) through
7.1(i) of this Option Agreement are true and correct in all respects.
 
2.           Severability.  If any provision or provisions of this Amendment, or
any portion of any provision hereof, shall be deemed invalid or unenforceable
pursuant to a final determination of any court of competent jurisdiction or as a
result of future legislative action, such determination or action shall be
construed so as not to affect the validity or enforceability hereof, and the
remaining provisions, and portions thereof, shall be enforceable to the fullest
extent permitted by law.
 
3.           Counterparts.  This Amendment may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
[Signature page follows immediately]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have entered into this Amendment to
Option Agreement as of the day and year first above written.


CORE VALUES MINING & EXPLORATION
COMPANY
 
By:
/s/ Richard C. Moores II
 
Name:  Richard C. Moores II
 
Title:  President
 
CORE VALUES MINING & EXPLORATION
COMPANY SUCURSAL COLOMBIA
 
By:
/s/ Richard C. Moores II
 
Name:  Richard C. Moores II
 
Title:  President
 
UNIVERSAL GOLD HOLDINGS (CAYMAN),
LIMITED
 
By:
/s/ David S. Rector
 
Name:  David S. Rector
 
Title:  Director

 
 

--------------------------------------------------------------------------------

 